***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




                                                               Electronically Filed
                                                               Supreme Court
                                                               SCWC-XX-XXXXXXX
                                                               09-NOV-2022
                                                               09:07 AM
                                                               Dkt. 17 SO


                             SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI‘I
________________________________________________________________

         STATE OF HAWAI‘I, Petitioner/Plaintiff-Appellant,

                                    vs.

       JERAMY M. TRONSON, Respondent/Defendant-Appellee.
________________________________________________________________

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. 1DTA-19-00119)

                    SUMMARY DISPOSITION ORDER
              (By: Recktenwald, C.J., Nakayama, and
       Circuit Judge Wong, assigned by reason of vacancy,
   with Wilson, J., dissenting, with whom McKenna, J., joins)


                            I.    INTRODUCTION

           Petitioner/Plaintiff-Appellant State of Hawai‘i (State)

filed a timely application for a writ of certiorari from the

July 31, 2020 judgment on appeal of the Intermediate Court of

Appeals (ICA) entered pursuant to the ICA’s June 30, 2020

Memorandum Opinion, which affirmed the May 9, 2019 judgment of
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


the District Court of the First Circuit. 1        The district court’s

judgment granted Respondent/Defendant-Appellee Jeramy M.

Tronson’s Motion to Suppress Statements after finding that

Tronson was subject to custodial interrogation without being

given Miranda warnings.

           We hold that under our decision in State v.

Sagapolutele-Silva, 151 Hawai‘i 283, 511 P.3d 782 (2022), Tronson

was not in custody at the time he was asked the medical rule-out

questions as the record does not support the conclusion that the

circumstances of his stop rose to that of a formal arrest.             The

ICA erred to the extent it held otherwise.

                             II.   BACKGROUND

           Tronson was pulled over at around 3:30 a.m. by a

Honolulu Police Department (HPD) officer after almost hitting

the officer’s car.     After being informed why he was stopped,

Tronson apologized to the officer for almost hitting his car.

The officer noticed that Tronson’s eyes were red and glassy, his

speech was slurred, and his breath smelled like alcohol.             The

officer asked Tronson if he was willing to participate in a

Standardized Field Sobriety Test (SFST), and Tronson agreed.

Prior to administering the test, the officer asked, and Tronson

answered in the negative, the medical rule-out questions.


     1     The Honorable Summer M.M. Kupau-Odo presided.


                                     2
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


            Tronson was arrested and charged with Operating a

Vehicle Under the Influence of an Intoxicant (OVUII) in

violation of Hawai‘i Revised Statutes (HRS) § 291E-61(a)(1)

(Supp. 2018) 2 and Reckless Driving in violation of HRS § 291-2

(2007). 3   As relevant here, Tronson moved to suppress his answers

to the medical rule-out questions. 4        The district court ruled

that Tronson was in custody at the time these questions were

asked, and the ICA affirmed that finding.          The ICA acknowledged

that the test for determining whether a suspect is in custody

requires consideration of the totality of the circumstances, but

emphasized the existence of probable cause to arrest Tronson for




      2     HRS § 291E-61(a)(1) provides in relevant part:

            (a)   A person commits the offense of operating a vehicle
                  under the influence of an intoxicant if the person
                  operates or assumes actual physical control of a
                  vehicle:
                        (1)   While under the influence of alcohol in
                        an amount sufficient to impair the person’s
                        normal mental faculties or ability to care for
                        the person and guard against casualty[.]

      3     HRS § 291-2 provides: “Whoever operates any vehicle . . .
recklessly in disregard of the safety of persons or property is guilty of
reckless driving of vehicle . . . and shall be fined not more than $1,000 or
imprisoned not more than thirty days, or both.”

      4     Tronson’s motion to suppress also sought to suppress all of his
statements subsequent to the traffic stop. The district court granted this
motion in full. On appeal, the ICA affirmed the district court’s suppression
of Tronson’s answers to the medical rule-out questions, while vacating the
court’s suppression of Tronson’s answers to whether he would participate in
the SFST and understood the SFST instructions as well as the results of the
SFST. Because the State’s application for writ of certiorari only contests
the ICA’s decision as to the medical rule-out questions, and because Tronson
did not file an application for writ of certiorari, the latter determinations
are not at issue in this order.


                                      3
     ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__



Reckless Driving.       State v. Tronson, 147 Hawai‘i 628, 465 P.3d

1075, 2020 WL 3542147, at *4-5 (App. June 30, 2020) (mem. op.).

The ICA also held that the medical rule-out questions

constituted interrogation.         Id. at *7.

A.     District Court Suppression Proceedings

             The district court held a hearing on Tronson’s motion

to suppress on May 9, 2019.         After hearing testimony from the

State’s sole witness, HPD Officer Tyler Maalo, the district

court found that Tronson “was in custody for Miranda purposes at

the time of the stop . . . because . . . clearly the officer had

probable cause to arrest [] Tronson even before he approached

the vehicle based on his observations of defendant’s driving.”

The district court granted Tronson’s motion to suppress.               Its

written conclusions of law (COLs) state in relevant part as

follows:

             5. To determine whether “interrogation” is “custodial,” [the
             court] look[s] to the totality of the circumstances, focusing on
             ‘the place and time of the interrogation, the length of the
             interrogation, the nature of the questions asked, the conduct of
             the police, and [any] other relevant circumstances.’” [State v.
             ]Ketchum, [97 Hawaiʻi 107,] 122[, 34 P.3d 1006, 1021 (2001)
             (citations omitted).] Among the “other relevant circumstances”
             to be considered are whether the investigation has focused on the
             suspect and whether the police have probable cause to arrest the
             suspect. (First, second, and third alterations in original).

             6. At the time when Officer Maalo first approached
             Defendant while he was seated in his vehicle, there existed
             probable cause to arrest Defendant for the offense of
             Reckless Driving; and Defendant was not free to leave.
             Accordingly, at this time, Defendant was “in custody” for
             Miranda purposes.

             The State appealed.


                                       4
     ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


B.     ICA Proceedings

             On appeal, the State challenged the district court’s

conclusion that Tronson was subject to custodial interrogation.

In essence, the State claimed that “Miranda warnings were not

required, because Tronson was not in custody or interrogated

before the SFST had been administered and [he] was arrested for

OVUII.”

             In a memorandum opinion, the ICA agreed with the

district court that Tronson was in custody and subject to

interrogation when asked the medical rule-out questions.               Citing

State v. Ah Loo, 94 Hawaiʻi 207, 211, 10 P.3d 728, 732 (2000),

the ICA acknowledged that Tronson was not in custody simply

because he was seized.        Tronson, 2020 WL 3542147, at *4.         But

the ICA still concluded that Tronson was in custody, based

primarily on the existence of probable cause to arrest for

Reckless Driving:

                   As we further noted in Sagapolutele-Silva, there is
             no requirement for the police to arrest a suspect once
             probable cause is established. Sagapolutele-Silva, 2020 WL
             1699907 at *6 (citation omitted). The police need not halt
             an investigation the moment they have the minimum evidence
             to establish probable cause because it may fall short of
             evidence necessary to support a criminal conviction. Id.
             Nevertheless, “[a]n individual in police custody may not be
             subjected to interrogation without first being advised of
             his Miranda rights.” Id. (citation and internal quotation
             marks omitted).

                   Under the totality of the circumstances in this case,
             Tronson was in custody for Reckless Driving. Officer Maalo
             had probable cause to arrest him for Reckless Driving when
             he stopped him. In addition, as discussed below, upon his
             initial conversation with Tronson, Officer Maalo had a
             reasonable suspicion that he was driving while intoxicated.

                                       5
     ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


             Officer Maalo testified that Tronson was not free to leave
             from the time he was stopped. Under the totality of the
             circumstances, the District Court did not err in COL 6 in
             concluding that Tronson was in custody and that Tronson
             should have been given Miranda warnings prior to any
             interrogation.

Id. at *5.

             Finally, the ICA held that the medical rule-out

questions were interrogation.         Accordingly, the ICA affirmed the

district court’s suppression of Tronson’s responses to the

medical rule-out questions.

             The State filed a timely application for writ of

certiorari.

C.     Application for Writ of Certiorari

             The State raises three questions in its application:

                   1. Whether the ICA gravely erred in holding that
             Respondent-Defendant-Appellee, Jeramy M. Tronson (Tronson)
             was in custody as soon as Honolulu Police Department (HPD)
             Officer Tyler Maalo pulled him over.

                   2. Whether the ICA gravely erred in holding that the
             medical rule-out questions asked as part of the Standard
             Field Sobriety Test (SFST) are interrogation.

                   3. Whether the ICA gravely erred in suppressing
             Tronson’s answers to the medical rule-out questions.

             Tronson did not file a response.

                               III. DISCUSSION

             As we recently held in Sagapolutele-Silva, 151 Hawai‘i

at 287, 511 P.3d at 786, the test to determine whether a person

is in custody is one of the totality of the circumstances,

objectively appraised from the perspective of a reasonable

person in the suspect’s position.

                                       6
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


            Applied here, Tronson was not in custody.          The

circumstances of Tronson’s detention amounted to no more than a

routine traffic stop, not the functional equivalent of a formal

arrest.   Tronson was stopped briefly in public.          Although

Officer Maalo believed he had probable cause to arrest Tronson

for Reckless Driving, Officer Maalo did not tell Tronson that he

was not free to go or otherwise restrain him from leaving.              As

we explained in Sagapolutele-Silva, 151 Hawai‘i at 296, 511 P.3d

at 795, “[w]hile ‘[a]n officer’s knowledge or beliefs may bear

upon the custody issue if they are conveyed, by word or deed, to

the individual being questioned,’ they ‘are relevant only to the

extent they would affect how a reasonable person in the position

of the individual being questioned would gauge the breadth of

his or her “freedom of action.”’” (quoting Stansbury v.

California, 511 U.S. 318, 325 (1994)) (second alteration in

original).    Officer Maalo informed Tronson why he stopped him,

and Tronson apologized to Officer Maalo for almost hitting his

car, but there is nothing to indicate that Tronson understood

that he had implicated himself in a crime that could lead to his

arrest.   The point of arrest had not arrived, and Miranda

warnings were not required. 5




      5     Because Tronson was not in custody at the time the medical rule-
out questions were asked, we need not reach the issue of interrogation;
Miranda warnings were not required.

                                      7
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


            Accordingly, we hold that the ICA erred in affirming

the district court’s suppression of Tronson’s answers to the

medical rule-out questions.

                             IV.    CONCLUSION

            For the foregoing reasons, the ICA erred in affirming

the district court’s suppression of Tronson’s responses to the

medical rule-out questions.        The ICA’s July 31, 2020 judgment on

appeal and the district court’s May 9, 2019 judgment are vacated

as to the suppression of those responses.

            In all other respects, the judgment of the ICA is

affirmed.    This case is remanded to the district court for

further proceedings consistent with this order.

            DATED: Honolulu, Hawai‘i, November 9, 2022.

Brian R. Vincent,                   /s/ Mark E. Recktenwald
for petitioner
                                    /s/ Paula A. Nakayama
Alen M. Kaneshiro,
for respondent                      /s/ Paul B.K. Wong




                                      8